PER CURIAM.
Appellant, the former husband, appeals from a post-judgment order which awards to appellee, the former wife, the entire sum of money paid by the insurance company for the loss of contents in the former marital home. We affirm.
The record below contains neither a transcript of the trial testimony nor a statement of the evidence pursuant to Rules 9.200(a)(3) and (b)(4), Florida Rules of Appellate Procedure. Appellant did not avail himself of the opportunity afforded by our prior order to supplement the record under Rule 9.200(f)(2), Florida Rules of Appellate Procedure, contending that reversible error appears on the face of the pleadings and order below. On the contrary, we find no basis for holding that the trial court abused its discretion in the judgment sought to be reviewed. Appellant has failed to demonstrate error. Applegate v. Barnett Bank, 377 So.2d 1150 (Fla.1979).
As to the alleged error of the trial court in failing to rule on the former husband’s petition for child support, that issue is not properly before us, as it remains pending in the trial court. We expressly do not rule on that issue, but in all other respects, the judgment below is AFFIRMED.
BOOTH, WIGGINTON and ZEHMER, JJ., concur.